Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the keyed portion of the driven gear must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radially offset sidewall openings must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
For the purpose of examination, the claims will be read as reciting circumferentially offset openings as would be expected by the description of a 180° offset. Note that it is unclear how a 180° radial offset would be effected.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph [0055] discusses a 180° radial offset. It is unclear how such an offset could be effected radially rather than circumferentially.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 recites “functionality valve functionality”. For the purpose of examination, the claim will be read as not including the first instance of “functionality”.
Claim 1 is objected to because of the following informalities:  line 5 recites “controlling flow a second”.
Claim 9 is objected to because of the following informalities:  lines 1-2 recite “wherein the valve housing including first”.  
Appropriate correction is required.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8 – 10, 12, 13, 15 – 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelchner (US 4355659 A).

Regarding Claim 1, Kelchner discloses (Figs 1-7) a valve with “a first portion (at 14, 16, 18) with a first 3-way valve functionality for selectively controlling flow of a first fluid (that is, a fluid flowing at 14, for example); a second portion (at 20, 22, 24) with a [second 3-way valve functionality] for selectively controlling flow [of] a second fluid (that is, a fluid flowing at 20, for example); and a common motor (as at col 3, ll 31-33) associated with the first (102) and second (103) portions and operative to drive both of the first and second portions to operate in first, second and third operational modes (that is, 14 and 20 open to 18 and 24 or 16 and 22, respectively, and a fully closed position).”

Kelchner further discloses a valve in which:

Regarding Claim 6, there is “a valve housing (12); and a first sleeve (36) rotatably disposed in the valve housing (12), the first sleeve (36) including a first sleeve portion (at 14, 16, 18) and a second sleeve portion (at 20, 22, 24) that rotate together about an axis, the first sleeve portion for controlling flow of the first fluid (as discussed above) through the valve housing (12) and the second sleeve portion for controlling flow of the second fluid (as discussed above) through the valve housing (12).”

Regarding Claim 8, “the first sleeve (36) further includes a radially extending wall (53) separating the first inner portion from the second inner portion.”

Regarding Claim 9, “the valve housing (12) [includes] first (16) and second (18) output ports in selective fluid communication with the first inner portion of the first sleeve (36) and third (22) and fourth (24) output ports in fluid communication with the second inner portion of the first sleeve (36).”
See also column 1 at lines 33-45.

Regarding Claim 10, “the cylindrical sidewall of the first sleeve portion includes a first sidewall opening (54) and the cylindrical sidewall of the second sleeve portion includes a second sidewall opening (56).”

Regarding Claim 12, “the first sleeve (36) is an inner sleeve (inside feature 12) and the valve assembly further comprising an outer sleeve (feature 12 at feature 36 is read as an “outer sleeve”) circumferentially surrounding the first sleeve (36).”

Regarding Claim 13, “the outer sleeve (12, at 36) is rotationally fixed relative to the valve housing (12; that is, this portion of 12 is fixed relative to other portions of feature 12) and the inner sleeve (36) is rotatable relative to the outer sleeve.”

Regarding Claim 15, there is “a drive arrangement including a common drive motor for rotating the first sleeve (36) about an axis of the first sleeve (36).”
See column 3 at lines 31-34.

Regarding Claim 16, “the first sidewall opening (54) radially aligns with neither of the first (16) and second (18) output ports when the first portion of the valve assembly operates in the first operational mode (that is, when the valve is fully closed), the first sidewall opening (54) radially aligns the first output port (16) when the first portion (at 14, 16, 18) of the valve assembly operates in the second operational mode (Fig 7), and the first sidewall opening (54) radially aligns with the second output port (18) when the first portion (at 14, 16, 18) of the valve assembly operates in the third operational mode (Fig 5).”

Regarding Claim 17, “the second sidewall opening (56) radially aligns with neither of the third (22) and fourth (24) output ports when the second portion (at 20, 22, 24) of the valve assembly operates in the first operational mode (that is, when the valve is fully closed), the second sidewall opening (56) radially aligns the third output port (22) when the second portion of the valve assembly operates in the second operational mode (when in the position of Fig 7), and the second sidewall opening (56) radially aligns with the fourth output port (24) when the second portion (at 20, 22, 24) of the valve assembly operates in the third operational mode (when in the position of Fig 5).”

Regarding Claim 20, when making and/or using the device of Kelchner, one necessarily performs the step(s) of: “rotating the first sleeve (36) about the axis of the first sleeve with the common motor (as discussed above) to concurrently drive the first (at 14, 16, 18) and second (at 20, 22, 24) portions of the valve assembly to operate in the respect first, second and third operational modes.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelchner (US 4355659 A).

See discussion of Claim 1, above.

Regarding Claim 2, Kelchner teaches a unitary valve body.
Kelchner does not teach a plastic body. 
However, plastic is notoriously well known as a valve body material.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to form the valve body of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph [0049], Applicant has not disclosed any criticality for the claimed limitations but merely discussed well-known properties of plastic while setting forth plastic as a possible choice. Such a choice could be made in order to reduce weight and cost over a body formed of metal.

Claim(s) 3 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelchner (US 4355659 A) in view of Höhne (DE 102015105343 B3; machine translation attached).

See discussion of Claim 1, above.

Regarding Claims 3-5, Kelchner does not teach a filter. 
Höhne (Fig 5) teaches a filter assembly (3) in a housing (as depicted) coupled to a valve housing (1.1) via a conduit (at 1.2, 8).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Kelchner by including a filter as taught by Höhne in order to yield the predictable result of cleaning the fluid, thus protecting valve components as further taught by Höhne (p.2, ll 19-22).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelchner (US 4355659 A) in view of Stoermer (US 20100282190 A1).

See discussion of Claim 6, above.

Regarding Claim 7, Kelchner does not teach cylindrical portions with open ends.
Stoermer teaches a valve with two cylindrical open-ended sections (Fig 5; 102, 103) that receive fluids (para [0079], p.8, ll 5-9, “flow into the…members along the axis of rotation 104”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the cylindrical sections and drive mechanism of Kelchner to employ open ended cylinders as taught by Stoermer such that a common inlet may be used, thus simplifying supply and therefore piping complexity and cost.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelchner (US 4355659 A) in view of Prevot (US 20190316651 A1).

See discussion of Claim 10, above.

Regarding Claim 11, Kelchner does not teach [circumferentially] offset openings.
Prevot teaches a cylindrical rotary valve with offset openings (see for example Fig 5; 52, 54).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the valve ok Kelchner to include offset openings as taught by Prevot in order to yield the predictable result of allowing independent control of openings in two cylindrical sections such that fluid may flow through an opening in one cylindrical section while the opening in another cylindrical section is blocked.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelchner (US 4355659 A) in view of Witzel (US 3908697 A).

See discussion of Claim 15, above.

Regarding Claim 18, Kelchner does not teach drive specifics of the motor driven embodiment.
Witzel teaches a rotary valve (Fig 2) that employs a motor driven gear (42), where the drive arrangement includes a keyed portion (Fig 2; note depicted screw, or “key” on feature 41 that cooperates with 22, 32).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to drive the device of Kelchner by employing a geared drive and key system as taught by Witzel in order to yield the predictable result of providing positive actuation of the valve using a motor, thus reducing user effort and allowing remote operation if desired.

Regarding Claim 19, Kelchner does not teach a limit switch to control the motor driven embodiment. 
Witzel teaches (Fig 2) the use of a limit switch (51) to control a rotary valve motor (45).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kelchner to include a limit switch as taught by Witzel, thus controlling valve position as further taught by Witzel (col 4, ll 55-60).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753